          Case 2:15-cv-00463-RCL-SMD Document 241-76 Filed 01/21/20 Page 1 of 1

MANDATORY TIME RELEASE DATE:
                                                                                 THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:
                                                                                           5/9/2013 3:05 PM
                                                                                        REVISION #:

                                                                       TRANSCRIPT PREPARED BY:   B.   MCMILLIAN
                  MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 5/8/2013 3:57 PM BOOKING #: 2013-004612
NAME:CHRISTOPHER MOONEY
RACE: B            SEX:M       DOB:                             SSN:
ADDRESS: 5968 GUY CT     MONTG, AL 36116

             CHARGE DESCRIPTION       CASE #               COURT DISPOSITION OF CASE
      I   DRIVING W/ REVOKED      2011TRT060243       I   DAY

  2       DRIVING W/ REVOKED      2012TRT064333 09/10/2013 TO PAY $262.00

  3       SEAT BELT VIOLATION     2012TRT050481 09/10/2013 TO PAY $73.00
          NO PROOF OF
                                  2012TRT064334 09/10/2013 TO PAY $262.00
          INSURANCE
  s       RUNNING STOP SIGN       2012TRT072154   l       DAY CC
          NO PROOF OF
          INSURANCE               2012TRT072155 09/10/2013 TO PAY $312.00

  7       DRIVING W/ REVOKED      2009TRT101899 COMMUTED ON $295.00
          NO PROOF OF
  s                               2009TRT101900 COMMUTED ON $179.00
          INSURANCE
  9       DRIVING WI REVOKED      2010TRT03I 116 COMMUTED ON $629.00

 lo       DRIVING W/ REVOKED      2010TRT042210 COMMUTED ON $250,00

 II       SEAT BELT VIOLATION     2010TRT088734 COMMUTED ON $26.00

 12       SPEEDING                2010TRT088735 COMMUTED ON $149.00

 13       DRIVING W/ REVOKED      2010TRT088736 COMMUTED ON $250.00
          NO PROOF OF
          INSURANCE               2010TRT088737 COMMUTED ON $179,00

 Is       NO DRIVERS LICENSE      2011TRT028157 COMMUTED ON $204.00




                                     City SJM Ex. 76                                 COURT 005909
